Exhibit SCANA CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN as amended and restated effective as of January 1, 2009 SCANA CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN TABLE OF CONTENTS Page SECTION 1. ESTABLISHMENT OF THE PLAN 1 1.1 ESTABLISHMENT AND HISTORY OF THE PLAN 1 1.2 DESCRIPTION OF THE PLAN 1 1.3 PURPOSE OF THE PLAN 1 1.4 EFFECTIVE DATE 1 SECTION 2. DEFINITIONS 2 2.1 DEFINITIONS 2 2.2 GENDER AND NUMBER 2 SECTION 3. ELIGIBILITY AND PARTICIPATION 5 3.1 ELIGIBILITY 5 3.2 TERMINATION OF PARTICIPATION 5 3.3 REEMPLOYMENT OF FORMER PARTICIPANT 5 SECTION 4. BENEFITS 6 4.1 ELIGIBILITY FOR BENEFITS 6 4.2 AMOUNT OF SUPPLEMENTAL BENEFIT 6 4.3 TIMING AND FORM OF PAYMENT 7 4.4 DEATH OF PARTICIPANT 9 4.5 DESIGNATION OF BENEFICIARY 9 4.6 DOCUMENTATION 10 4.7 DELAY IN DISTRIBUTION FOR SPECIFIED EMPLOYEES 10 4.8 COMPLIANCE WITH DOMESTIC RELATIONS ORDER 10 SECTION 5. FINANCING 11 5.1 FINANCING OF BENEFITS 11 5.2 CONTRACTUAL OBLIGATION 11 5.3 UNSECURED INTEREST 11 5.4 “RABBI” TRUST 11 SECTION 6. GENERAL PROVISIONS 12 6.1 EMPLOYMENT/PARTICIPARION RIGHTS 12 6.2 NONALIENATION OF BENEFITS 12 6.3 SEVERABILITY 12 6.4 NO INDIVIDUAL LIABILITY 12 6.5 APPLICABLE LAW 13 6.6 PLAN TO COMPLY WITH CODE SECTION 409A 13 SECTION 7. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION 14 7.1 IN GENERAL 14 7.2 CLAIMS PROCEDURE 14 7.3 FINALITY OF DETERMINATION 14 7.4 DELEGATION OF AUTHORITY 14 7.5 EXPENSES 14 7.6 TAX WITHHOLDING 14 7.7 INCOMPETENCY 14 7.8 NOTICE OF ADDRESS 15 7.9 AMENDMENT AND TERMINATION 15 SECTION 8. CHANGE IN CONTROL PROVISIONS 16 8.1 ACCELERATION DISTRIBUTIONS UPON CHANGE IN CONTROL 16 8.2 SUCCESSORS 16 8.3 AMENDMENT AND TERMINATION AFTER CHANGE IN CONTROL 17 SECTION 9. EXECUTION 18 SCANA CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (As Amended and Restated) SECTION 1.ESTABLISHMENT OF THE PLAN 1.1Establishment and History of the Plan.SCANA Corporation established, effective as of January 1, 1994, a supplemental retirement plan for executives known as the “SCANA Corporation Supplemental Executive Retirement Plan” (the “Supplemental Plan”).The Supplemental Plan has been amended from time to time after its initial adoption for various design and administrative changes.The Supplemental Plan was amended and restated effective as of December 18, 1996 to include provisions applicable upon a Change in Control.The Supplemental Plan was further amended and restated effective as of October 21, 1997 to include various administrative provisions and to clarify certain provisions regarding a Change in Control.Effective as of January 1, 2007, the Supplemental Plan was amended and restated to eliminate gross-up payments.Effective as of January 1, 2009, the Supplemented Plan is amended and restated to comply with the requirements of Code Section 409A. 1.2Description of the Plan.This Supplemental Plan is intended to constitute a nonqualified deferred compensation plan which, in accordance with ERISA Sections 201(2), 301(a)(3) and 401(a)(1), is unfunded and established primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees. 1.3Purpose of the Plan.
